Citation Nr: 1611952	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-04 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to October 1996.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2013, the Board remanded this case to the RO for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested an increased rating for his service-connected left ankle disability.  He complains of increased pain and has indicated that he had trouble walking up and down stairs.  According to the Veteran, his left ankle pain made it difficult for him to continue working as a respiratory therapist.  

The RO arranged for examinations of the Veteran's left ankle in June 2009, October 2010, and October 2013.  The October 2010 examination report was inadequate for rating purposes because an obvious typographical error cast doubt on the accuracy of range of motion test results.  Determining the effective range of motion in the left ankle is significant to the question of whether the Veteran is entitled to a higher disability rating.  See 38 C.F.R. § 4.71, Diagnostic Code 5271 (2015).  Thus, the case was remanded to the RO, which attempted to comply with the Board's instructions by arranging the October 2013 examination and by obtaining additional post-service treatment records from a physician identified by the Veteran.  

When VA undertakes to provide an examination, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Unfortunately, the case must be remanded again because the October 2013 is also inadequate for rating purposes.  

When assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent (flare-ups) due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination, assuming these factors are not already contemplated by the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Applying DeLuca generally involves describing any additional functional limitations, if possible, in terms of additional degrees of range of motion loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

According to the October 2013 VA examination report, left ankle plantar flexion was 40 degrees, with objective evidence of painful motion beginning at 40 degrees.  Left ankle dorsiflexion was 10 degrees, with objective evidence of painful motion beginning at 10 degrees.  The examination report indicates that the Veteran had additional limitation in range of motion after repetitive-use testing.  Somewhat confusingly, the examiner wrote "not applicable" in the section of the report asking her to describe the results of range of motion tests after repetitive use testing.  

The examiner also noted additional functional loss and impairment of the ankle after repetitive use.  In the section of the examination report asking her to describe the nature of any additional functional loss, the examiner indicated that the Veteran had less movement than normal.  She did not, however, indicate the extent of this additional limitation of movement in terms of additional degrees of range of motion loss.  

Some clarification of the examination findings is necessary.  The words "not applicable" in the section of the examination form for the results of range of motion tests after repetitive use potentially suggests that, for some reason, no such testing took place.  But if the examiner was unable to conduct range of motion tests after repetitive use, it is difficult to understand why she indicated "yes" next to pre-printed text asking "Does the Veteran have additional limitation in ROM of the ankle following repetitive use testing?"  On remand, the AOJ should obtain a new medical opinion on the extent of any additional limitation of motion or, if the requested clarification is not feasible, arrange a new examination.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional medical treatment he has received for his left ankle disability.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder

2. Provide the VA physician who examined the Veteran in October 2013 with access to the appellant's VBMS and Virtual VA electronic claims files.  If the October 2013 VA examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  

After reviewing the record and the October 2013 report, the examiner should clarify whether she obtained range of motion test results of the Veteran's left ankle after repetitive use.  The examiner should particularly consider section 6 of her October 2013 report, in which she indicated additional limitation in range of motion of the ankle after repetitive use testing and "less movement than normal" in the left ankle after repetitive use testing.  In an addendum opinion, the examiner should estimate the extent of the additional limitation of range of motion in the left ankle in terms of additional degrees of range of motion loss.  If a new examination is needed before the examiner can provide the opinion requested in these instructions, a new examination should be arranged.   

If the examiner determines that any of the requested opinions cannot be rendered without resorting to speculation, she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

3. The AOJ must ensure that the above opinion is in compliance with the directives of this remand.  If it is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed appropriate, the AOJ will readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






